Citation Nr: 0822993	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-37 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 50 percent disabling.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1963 to January 1966.  The veteran had service 
in the Republic of Vietnam and is a recipient of the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Procedural history

In May 2005, the veteran filed a claim of entitlement to 
service connection for PTSD.  In May 2006, the RO issued a 
rating decision granting service connection for PTSD, 
evaluated as 30 percent disabling.  In September 2006, the 
veteran filed a notice of disagreement (NOD) with the rating 
decision.  In October 2006, the RO issued a statement of the 
case (SOC) and increased the service-connected rating to 50 
percent disabling from the date of the claim.  In December 
2006, the veteran perfected the appeal of his increased 
rating PTSD claim by filing a timely substantive appeal (VA 
Form 9).

Representation

In May 2005, the veteran retained the services of a veterans 
service organization as his representative.  However, in 
December 2006, the veteran revoked his assignment of power of 
attorney to the representative and has since proceeded 
without representation. 

Issues not on appeal

In a rating decision dated April 2007, the RO denied the 
veteran's claim of service connection for hypertension as 
well as for dysthymia, depression, and anxiety.  
There is no evidence indicating that the veteran expressed 
disagreement with those denials.  The issues of entitlement 
to service connection for hypertension and dysthymic disorder 
are therefore not in appellate status.  As such, the Board is 
currently without authority to consider those issues.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA]. 


In a June 2007 rating decision, the RO denied the veteran's 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
In September 2007, the veteran filed a NOD as to that 
decision.  
In November 2007, the RO issued a SOC as to the TDIU issue.  
To the Board's knowledge, the veteran has not filed a 
substantive appeal [VA Form 9 or equivalent] as to the TDIU 
issue.  The Board is therefore without authority to consider 
that issue at this time.  See Archbold, supra.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depression, anxiety, 
chronic sleep impairment, hypervigilance, irritability, 
intrusive thoughts, flashbacks, disturbances of mood and 
motivation, and avoidance.  There is no evidence of 
obsessional rituals, abnormal speech, near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, or inability 
to establish and maintain effective relationships.

2.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 50 percent for the veteran's PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the veteran received a general VCAA 
notice letter, dated July 2005, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for PTSD.  Although the aforementioned VCAA letter 
did not specifically include any information pertaining to 
evidence necessary to substantiate a claim for a higher 
rating, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003. 

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the VCAA letter.  Specifically, 
the veteran was informed that VA would assist him in 
obtaining relevant records from any Federal agency, including 
those from the military, VA Medical Centers, and the Social 
Security Administration.  With respect to private treatment 
records, the VCAA letter informed the veteran that VA would 
make reasonable efforts to request such records.

The July 2005 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" requirement of 
38 C.F.R. § 3.159(b), in that the veteran was informed that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

Moreover, in the July 2005 VCAA letter, the veteran was 
informed that VA would provide a medical examination if VA 
determined it was necessary to make a decision on his claim.  
[A VA examination was conducted in March 2006].

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2006 and in the October 2006 SOC.  The letter and 
SOC detailed the evidence considered in determining a 
disability rating, including, "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.

With respect to effective date, the letter and SOC instructed 
the veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008), [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes service treatment records, service personnel 
records, statements of the veteran, and VA treatment records.  
Additionally, as indicated above, the veteran was afforded a 
VA psychiatric examination in March 2006.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2007).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

The veteran seeks an initial disability rating in excess of 
50 percent for his service-connected PTSD.

Mittleider concerns

The veteran's treatment history indicates that in addition to 
PTSD, he was previously diagnosed with depression and 
dysthymic disorder, not otherwise specified (NOS).  See VA 
treatment records dated April 2004 and February 2005. 

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any such distinction 
regarding the veteran's mental health symptomatology, and it 
appears that such a distinction is impossible as a practical 
matter.  Accordingly, the Board will assume that all 
psychiatric symptomatology is attributed to PTSD.

Schedular rating

As indicated above, a 70 percent disability rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms are consistent with the currently 
assigned 50 percent rating under Diagnostic Code 9411.

With respect to suicidal ideation, the veteran denied any 
history of suicide attempts or suicidal thoughts in 
connection with a March 2006 VA examination.  There appears 
to be a remote history of suicidal thoughts.  In February 
2005, the veteran indicated that he experienced some thoughts 
of suicide in the 1970's.  In an April 2005 VA PTSD intake 
evaluation, the examiner noted that the veteran had thought 
about dying in the past, but currently denied suicidal 
ideations because of his family and religious beliefs.  

With regard to the veteran's speech, VA examination reports 
and treatment records did not indicate any abnormalities.  
The veteran's examination and treatment records also 
demonstrate no evidence of 'obsessional rituals which 
interfere with routine activities.'

It is well-documented in the veteran's examination reports 
and treatment records that he experiences depression, 
hypervigilance, anxiety, and panic attacks.  Specifically, 
the March 2006 VA examiner noted that the veteran "endorses 
having panic attacks while he is in closed spaces or while in 
elevators which are congested."  Additionally, the examiner 
noted that the veteran "endorses feeling depressed and 
anxious, feeling helpless and hopeless..."  However, there is 
no indication that the veteran experiences near-continuous 
panic as is required by the schedular criteria.  Moreover, 
there is no evidence of an inability to function 
independently, appropriately, or effectively. 

The March 2006 VA examiner noted that the veteran "endorses 
problems with impulse control in the past, but is able to 
handle it better with his current treatment."  The examiner 
further indicated, however, that the veteran continues to 
experience temper control problems and outbursts of rage.  An 
April 2005 treatment note indicated that the veteran admitted 
problems with road rage.  

Nowhere in the VA examination reports or treatment records is 
the veteran described as experiencing spatial disorientation.  
The March 2006 VA examiner specifically noted that the 
veteran was oriented to person, place, and time.  
Additionally, the evidence of record does not indicate that 
the veteran neglects his personal appearance or hygiene.

The veteran reported to the March 2006 VA examiner that he 
has some friends with whom he socializes.  Additionally, he 
has been married to his second wife for over twenty-eight 
years.  See VA examination, March 2006.  Accordingly, there 
is evidence that the veteran is able to establish and 
maintain effective relationships.

The veteran worked as a truck driver for over thirty years.  
He retired in December 2005 due to back and knee problems.  
Accordingly, there is no evidence that he has exhibited a 
difficulty adapting to work due to his service-connected 
PTSD.  

GAF scores assigned in the March 2006 VA examination [50] and 
April 2005 VA PTSD intake evaluation [40] are indicative of 
moderate to serious impairment due to PTSD.  

The Board's inquiry is not necessarily limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  However, the Board has not 
identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran has pointed to no such pathology.

In short, while the veteran does arguably demonstrate 
impaired impulse control in the form of outbursts of anger, 
the remainder of the criteria for the assignment of a 70 
percent rating are not met or approximated.  A review of the 
medical evidence indicates that the veteran's psychiatric 
symptomatology centers on his difficulty sleeping, 
nightmares, depression, hypervigilance, anxiety related to 
intrusive thoughts of Vietnam, panic attacks, disturbances of 
mood and motivation, and impaired affect.  As detailed in the 
law and regulations section above, these symptoms are more 
congruent with the currently assigned 50 percent disability 
rating.  

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the veteran's entitlement to a 100 
percent disability rating.  However, there is no indication 
of total occupational and social impairment as would be 
required for the 100 percent disability rating.  There is no 
evidence of gross impairment in thought processes and 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name, or inability to 
perform activities of daily living.  As was indicated above, 
the veteran has an enviable work history and appears to 
function adequately socially.

Accordingly, a review of the evidence indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 50 percent evaluation.  An increased rating is therefore 
denied.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the veteran's disability rating for PTSD 
has been initially evaluated as 50 percent disabling, 
effective from May 31, 2005, the date of his claim.  

It appears from the medical records and the veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection. The April 2005 
VA intake evaluation and the March 2006 VA examination report 
indicated that the disability remained relatively stable 
throughout the period.  There appears to have been no time 
during which the schedular criteria for a 70 or 
100 percent rating were met or approximated. 

The Board therefore finds that a 50 percent disability rating 
was correctly assigned for the entire period from May 31, 
2005.  



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher
 v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007); see also 
Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO appears to have considered the regulation with regard 
to the veteran's case in the October 2006 SOC.  Accordingly, 
the Board will address the possibility of the assignment of 
an extraschedular rating for the increased disability rating 
at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not indicate 
that the veteran has required frequent hospitalizations for 
his PTSD.  With respect to marked interference with 
employment, the evidence indicates that the veteran was 
continuously employed for thirty years, prior to his 
retirement in December 2005.  Moreover, according to the 
record his retirement was due to factors other than PTSD.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an initial disability 
rating in excess of 50 percent for his service-connected 
PTSD.
A preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


